Houghton, J.
(dissenting):
I do not think the widow had any power to charge the one-fifth part of the real property which she apportioned • to the appellant with the payment of the debts owing to her by appellant’s father and brother, for the purpose of swelling the residue of her own estatei Nor do I think the legal principle is at all changed by the fact that the residue of the widow’s estate is bequeathed-to the same persons and in the same proportions in-which she devised the real estate under the power given to her by the will of her husband ; or by the fact that the widow had the right under that power to withhold from appellant any part of the real property concerning which power of disposal was given to her, or to give, appellant a large or small "amount as she saw -fit. The power of appointment as to real property must be strictly followed, and its execution is governed by the principles of agency. (Hillen v. *86Iselin, 144 N. Y. 374.) Where a power exists to apportion real property, the holder of the power cannot limit the estate for life with remainder to issue, unless so expressly authorized (Stuyvesant v. Neil, 67 How. Pr. 16); nor can a specific fund arising from the sale of real estate,, directed to be apportioned, be charged with the expense of settling the estate of the person exercising the power. (Cochran v. Elwell, 46 N. J. Eq. 333.)
. The will of George Widmayer expressly devised the property in case the widow should not exercise the power conferred upon her. The title was, therefore, in his several devisees in the proportions, named by him, subject, however,, to be divested as to any one by the exercise of the power by the widow in a different manner in favor of any df those in the class specified. Appellant was not one of those named by the original testator, but she was one of the class - included within the power. „
It does not appear what the value of the one-fifth part of the real property apportioned to appellant is> nor is the amount of indebtedness of appellant’s father and brother charged thereon shown. Whether the indebtedness be much or little, when it shall be paid to the residuary estate of the widow it is exjiosed to the hazard of debts against her estate, and to the burden of executors’ commissions and expenses of. administration, and possibly to inheritance transfer tax. It may be wholly eaten up by debts and, to some extent at least, will be diminished by executors’ fees and expenses of administration.. Such a state of affairs the widow was given no power to create. ■
It is no answer to say that the widow may have apportioned only one-twentieth or any other part to the appellant instead of one-fifth if she had so wished, and hence that if appellant .shall pay the indebtedness specified she may still have, left some aliquot' part of the real property which the widow could have' fixed as her portion, if she had seen fit so to do. ' The widow did fix appellant’s portion at one-fifth, and I think she had no power to charge it with' the payment of any debts owing to her, and that that condition must, fail. , ’
The condition being illegal, and the apportioning to appellant of • one-fifth part being entirely within ,the power, the apportionment should stand and the condition be declared to be ineffectual.. I *87think, therefore, that the judgment should be modified, so that it shall declare that the appellant takes a one-fifth interest-in the real property free from any charge.
McLaughlin, J., concurred.
Judgment affirmed, with costs to respondents against appellant.